UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 0-33347 Ambassadors Group, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 91-1957010 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Dwight D. Eisenhower Building 2001 South Flint Road Spokane, WA 99224 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (509)568-7800 Securities registered pursuant to Section12(b) of the Act: Common Stock, $.01 Par Value The NASDAQ Stock Market (Title of Class) (Name of each exchange on which registered) Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in
